J-S32025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 JAMES STEPHEN PAVLICHKO                   :
                                           :
                    Appellant              :   No. 324 MDA 2022

           Appeal from the PCRA Order Entered January 25, 2022
   In the Court of Common Pleas of Schuylkill County Criminal Division at
                     No(s): CP-54-CR-0000802-1996


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY BENDER, P.J.E.:              FILED: NOVEMBER 18, 2022

      Appellant, James Stephen Pavlichko, appeals pro se from the post-

conviction court’s January 25, 2022 order dismissing, as untimely, his petition

filed under the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.

We affirm.

      The facts of Appellant’s underlying convictions are not pertinent to our

disposition of his present appeal. We only briefly note that “[i]n order to avoid

the death penalty, Appellant pled guilty[, in July of 1997,] to criminal homicide

generally, aggravated assault, and conspiracy in connection with the brutal

beating death of Dale Nelson.” Commonwealth v. Pavlichko, No. 1522 MDA

2018, unpublished memorandum at *1 (Pa. Super. filed April 17, 2019)

(affirming the denial of Appellant’s fifth PCRA petition). “Appellant proceeded

in 1997 to a degree-of-guilt hearing along with co-defendant Daniel

Petrichko.”   Id.   Ultimately, “[t]he trial court found both Appellant and
J-S32025-22



Petrichko guilty of first-degree murder” and it “sentenced Appellant to life

imprisonment, followed by fifteen to forty years of imprisonment.” Id. “This

Court affirmed Appellant’s judgment of sentence on direct appeal[,]” and our

Supreme Court denied his subsequent petition for allowance of appeal. Id. at

*2 (citing Commonwealth v. Pavlichko, 724 A.2d 959 (Pa. Super. 1998)

(unpublished memorandum), appeal denied, 734 A.2d 393 (Pa. 1998)).

      Over the following two decades, Appellant litigated five unsuccessful

PCRA petitions. On August 27, 2021, he filed a pro se “Writ of Habeas Corpus

Ad Subjiciendum,” which underlies the present appeal.         The PCRA court

treated Appellant’s writ of habeas corpus as his sixth PCRA petition.       On

November 8, 2021, Appellant filed an amended, pro se petition. The PCRA

court aptly summarized the claims raised in Appellant’s initial and amended

petitions, as follows:

      [Appellant] contends that he is entitled to relief because[,] prior
      to his entering a general plea to homicide on July 16, 1997, the
      Commonwealth had offered him a plea deal to third[-]degree
      murder[,] which was contingent upon his providing information to
      police to assist them in another murder investigation. [Appellant]
      claims that he provided the requested information to police in
      1996 but that thereafter the District Attorney’s Office did not
      comply with the plea deal; [Appellant]’s attorneys did not properly
      represent [Appellant] so [as] to enforce the deal[;] and,
      [Appellant]’s subsequent plea of guilty to homicide generally was
      unlawfully induced as a result of his reliance on the plea deal[,]
      which was not mentioned by anyone to the judge. Following a
      degree of guilt hearing, [Appellant] was found guilty of first[-
      ]degree murder and sentenced to life in prison.

      In his amended petition filed on November 8, 2021[, Appellant]
      additionally [avers] that his current claim is timely because his
      parents had consulted with Attorney Gordon — who became


                                     -2-
J-S32025-22


      [Appellant’s] trial counsel — to inquire about the lawyer’s
      representing [Appellant] in the murder case; that the attorney
      entered into a written agreement1 for a fee of $ 30,000.00 based
      upon [Appellant’s] pleading to third[-]degree murder; that a
      written copy of the fee agreement was in possession of
      [Appellant’s] parents; and, that it was only recently located by
      [Appellant’s] brother[,] who found it among [Appellant’s] now[-]
      deceased parents’ effects. [Appellant] further contends that he
      previously had tried to obtain a copy of the fee agreement from
      his attorney, and that the latter has since died.
         1 The alleged agreement[,] dated September 17, 1996[,]
         states, in part, “$30,000.00 for attorney fees, third[-
         ]degree murder negotiated guilty plea with prosecution and
         sentencing.   $15,000.00 upon signing this agreement,
         balance due four (4) weeks later.”

PCRA Court Opinion (PCO), 1/25/22, at 2.

      After the PCRA court issued a Pa.R.Crim.P. 907 notice of its intent to

dismiss Appellant’s petition without a hearing, it entered a final order on

January 25, 2022, dismissing his petition. Appellant filed a timely, pro se

notice of appeal, as well as a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. Herein, he states one issue for our review: “The

PCRA court abused its discretion in denying an evidentiary hearing noting[,]

among other reasons[,] that the newly[-]discovered evidence did not fall

within the exceptions pursuant to 42 Pa.C.S.[] § 9545(b)(1) [and],

therefore[,] the court lacked jurisdiction to rule on the merits of the issues

raised in Appellant’s amended PCRA petition.”         Appellant’s Brief at 1

(unnecessary capitalization and quotation marks omitted).

      This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported



                                    -3-
J-S32025-22



by the evidence of record and is free of legal error.        Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007). We must begin by addressing the

timeliness of Appellant’s petition, because the PCRA time limitations implicate

our jurisdiction and may not be altered or disregarded in order to address the

merits of a petition. See Commonwealth v. Bennett, 930 A.2d 1264, 1267

(Pa. 2007). Under the PCRA, any petition for post-conviction relief, including

a second or subsequent one, must be filed within one year of the date the

judgment of sentence becomes final, unless one of the following exceptions

set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition alleges
         and the petitioner proves that:

            (i) the failure to raise the claim previously was      the
            result of interference by government officials with    the
            presentation of the claim in violation of              the
            Constitution or laws of this Commonwealth or           the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
            recognized by the Supreme Court of the United States
            or the Supreme Court of Pennsylvania after the time
            period provided in this section and has been held by
            that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). Additionally, section 9545(b)(2) requires that

any petition attempting to invoke one of these exceptions “be filed within one



                                       -4-
J-S32025-22



year of the date the claim could have been presented.”             42 Pa.C.S. §

9545(b)(2).

      Here, Appellant’s judgment of sentence became final in 1999, after the

expiration of the time for him to file a petition for writ of certioriari with the

United States Supreme Court. See 42 Pa.C.S. § 9545(b)(3) (stating that a

judgment of sentence becomes final at the conclusion of direct review or the

expiration of the time for seeking the review); Commonwealth v. Owens,

718 A.2d 330, 331 (Pa. Super. 1998) (directing that under the PCRA,

petitioner’s judgment of sentence becomes final ninety days after our

Supreme Court rejects his or her petition for allowance of appeal since

petitioner had ninety additional days to seek review with the United States

Supreme Court). Thus, Appellant’s present petition, filed in 2021, is patently

untimely.   For this Court to have jurisdiction to review the merits thereof,

Appellant must prove that he meets one of the exceptions to the timeliness

requirements set forth in 42 Pa.C.S. § 9545(b).

      Instantly, Appellant fails to meet this burden. First, Appellant argues

that he has satisfied the new-fact exception of section 9545(b)(1)(ii).

Specifically, he contends that on February 12, 1997, he entered into a plea

agreement with the Assistant District Attorney (ADA), by which the ADA

agreed to permit him to plead guilty to third-degree murder if he provided

information leading to the arrest and conviction of a man named Harry Harley

in an unrelated case. Appellant’s Brief at 3-4. According to Appellant, he




                                      -5-
J-S32025-22



provided the requested information to the ADA, but he was never notified if

that information led to Harley’s arrest and conviction. He insists that he

      exercised due diligence[,] as he sought for years from [his trial
      counsel] and [the] ADA … to know if the information/names he
      provided led to the arrest of Harley[,] but his inquiries went
      unanswered. Without [the] ADA[’s] … providing this evidence,
      Appellant could only surmise the information/names he provided
      did not led [sic] to the arrest of Harley.

Id.

      Appellant further claims that, “[i]n August [of] 2021, [he] returned to

his [prison] cell … and found a note on … [the] floor threatening his life for the

names he provided … to the State Police and [the] ADA…[,] which led to the

arrest and conviction of Harry Harley….” Id. (footnote omitted). He avers

that this note was the first time he learned the ‘new fact’ that the information

he had provided to the ADA had actually led to Harley’s arrest and conviction.

Thus, Appellant contends that his discovery of this ‘new fact’ proves that he

was entitled to the agreed-upon plea deal to third-degree murder. Id. He

maintains that the ADA violated Brady v. Maryland, 373 US 83 (1963), by

withholding this exculpatory information from Appellant to avoid honoring the

plea agreement.     Id.   Appellant contends that he filed his present PCRA

petition raising this claim on August 27, 2021, thereby meeting the timeliness

requirement of section 9545(b)(2) and the newly-discovered-fact exception of

section 9545(b)(1)(ii). Id.

      After reviewing Appellant’s initial and amended PCRA petitions, we

conclude that Appellant never raised this claim before the PCRA court. At no


                                      -6-
J-S32025-22



point in those filings did Appellant discuss the note purportedly left in his

prison cell, or state that he was unaware, until he received it, that Harley was

convicted based on the information Appellant had provided, thus entitling him

to a third-degree murder plea. Therefore, his claim that the note revealed a

‘new fact’ that meets the timeliness exception of section 9545(b)(1)(ii) is

waived.    See Pa.R.A.P. 302(a) (“Issues not raised in the lower court are

waived and cannot be raised for the first time on appeal.”).1

       Instead, in his PCRA petitions, Appellant essentially claimed that he was

promised that his guilty plea to criminal homicide would be graded as third-

degree murder if he provided police with information about Harley’s case.

According to Appellant, he pled guilty based on this understanding, yet his

homicide conviction was subsequently graded as first-degree murder.          He

contended that his plea was therefore invalid, and his trial counsel was


____________________________________________


1 In any event, even if not waived, we would conclude that Appellant has not
met the due diligence requirement of section 9545(b)(1)(ii).           Namely,
Appellant only vaguely claims that he “sought for years” to obtain information
from his trial counsel and the ADA about whether the information he provided
had led to Harley’s arrest and conviction. Appellant does not discuss when,
or how many times, over the 20 years between his providing information to
the authorities about Harley, and his receiving the note in his cell, that he
asked his counsel and/or the ADA about the outcome of Harley’s case, or about
his alleged plea deal to third-degree murder. He also does not claim to have
made any other efforts to ascertain if Harley had been convicted during the
decades after Appellant’s homicide conviction was graded as first-degree
murder and he realized he was not getting the benefit of his ostensible plea
deal to third-degree murder. Therefore, we would conclude that Appellant’s
bald and undeveloped assertion of due diligence is not adequate to meet the
requirements of section 9545(b)(1)(ii), even had he preserved this claim
before the PCRA court.

                                           -7-
J-S32025-22



ineffective for failing to object to the grading of Appellant’s homicide

conviction, or seek to withdraw Appellant’s involuntary guilty plea. Appellant

points to the “written fee agreement” as evidence that his counsel knew that

Appellant had a plea agreement for third-degree murder, yet counsel did

nothing to ensure that Appellant pled guilty to that offense. Appellant claimed

that the ‘new fact’ of this written fee agreement “just came to light” when his

brother was “going through a filing cabinet of paperwork of their deceased

parents….” Amended PCRA Petition, 11/8/21, at 3.

      Appellant’s arguments do not satisfy any timeliness exception.           The

written fee agreement did not reveal any ‘new fact.’ Instead, it simply set

forth the plea agreement that Appellant claims he negotiated with the ADA in

1996. Because Appellant was aware in 1996 of the alleged agreement with

the ADA that his homicide conviction would be graded as third-degree murder,

the written fee agreement does not contain any ‘new fact.’              Moreover,

Appellant clearly became aware, at the moment his homicide conviction was

graded as first-degree murder, that he was not receiving the plea deal to

which he was purportedly entitled. He could have raised this claim in a motion

to withdraw his plea, on direct appeal, or in any of his five prior PCRA petitions,

yet failed to do so. Likewise, Appellant could have challenged, in a timely

PCRA petition, his trial counsel’s failure to ensure that he received the plea




                                       -8-
J-S32025-22



deal to third-degree.2 Because Appellant did not do so, he has not proven

that he acted with due diligence is discovering and raising this claim for

purposes of overcoming the timeliness requirement of section 9545(b)(1).

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/2022




____________________________________________


2 We also note that Appellant claims, for the first time on appeal, that his
guilty plea was invalid because he had mental health conditions for which he
was taking medication that prevented him from comprehending the plea he
was entering. He also claims that his medication inhibited him from explaining
to the court that he had negotiated with the ADA a plea agreement to third-
degree murder. Again, Appellant could have raised these claims in a motion
to withdraw his plea, on direct appeal, or during one of his prior PCRA
proceedings. He does not explain why he failed to do so. Thus, his arguments
cannot satisfy any timeliness exception.

                                           -9-